Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.353 Page 1 of 6




               EXHIBIT A
Lawyer Profile                                                        Page 1 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.354 Page 2 of 6




                                     Theodore J. Boutrous Jr.

                                             Partner
             CONTACT INFO



             tboutrous@gibsondunn.com

             TEL: +1 213.229.7804

             FAX: +1 213.229.6804


             Los Angeles
             333 South Grand Avenue, Los Angeles, CA 90071-3197 USA




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                5/28/2020
Lawyer Profile                                                        Page 2 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.355 Page 3 of 6


             PRACTICE




                Appellate and Constitutional Law

                Antitrust and Competition                      Class Actions

                Crisis Management                   Intellectual Property

                Labor and Employment                     Litigation

                Media, Entertainment and Technology

                National Security               Transnational Litigation



                                                   BIOGRAPHY



             Theodore J. Boutrous, Jr., a partner in the Los Angeles office of Gibson, Dunn & Crutcher LLP,
             is global Co-Chair of the firm’s Litigation Group and previously led the firm’s appellate, crisis
             management, transnational litigation and media groups. He also is a member of the firm’s
             Executive and Management Committees. Recognized as a tireless advocate and leader for
             high-stakes and high-profile cases, Mr. Boutrous was named 2019 “Litigator of the Year,
             Grand Prize Winner” by The American Lawyer. The American Lawyer also named the firm’s
             litigation department winner of the biennial “Litigation Department of the Year”
             competition, the only firm to have won four of the past six ‘Litigation Department of the
             Year’ competitions.

             As The New York Times has noted, Mr. Boutrous has “a long history of pushing the courts
             and the public to see the bigger picture on heated issues.” He has represented clients in the
             federal and state appellate courts throughout the nation in a wide spectrum of cases. He has
             argued more than 100 appeals, including before the Supreme Court of the United States, 12
             different federal circuit courts of appeals, nine different state supreme courts and a multitude
             of other appellate and trial courts in complex civil, constitutional and criminal matters. Mr.
             Boutrous has successfully persuaded courts to overturn some of the largest jury verdicts and
             class actions in history. In 2011, he successfully represented Walmart before the Supreme
             Court of the United States in the Dukes case, which unanimously reversed what had been the
             largest employment class action in history and established important standards governing
             class actions (Wal-Mart Stores, Inc. v. Dukes). In 2013, he successfully represented the




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                        5/28/2020
Lawyer Profile                                                        Page 3 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.356 Page 4 of 6


             prevailing party in obtaining a unanimous Supreme Court decision enforcing the Class Action
             Fairness Act (Standard Fire Insurance Co. v. Knowles). Also in 2013, Mr. Boutrous
             successfully represented plaintiffs in the Supreme Court in a case invalidating California’s
             prohibition on same-sex marriage, Proposition 8 (Hollingsworth v. Perry), in which he also
             served as one of the lead trial lawyers and architects of the legal strategy that led to this
             landmark victory. Mr. Boutrous is currently handling a lawsuit on behalf of actor Ashley Judd
             against Harvey Weinstein seeking redress for the career-changing harm Mr. Weinstein
             caused when he defamed Judd to filmmakers in retaliation against Ms. Judd for having
             rejected Mr. Weinstein’s sexual advances. And Mr. Boutrous successfully represented Cable
             News Network, Inc. and Jim Acosta in bringing First Amendment and Due Process claims
             against President Donald Trump and other White House officials, forcing the White House to
             restore Mr. Acosta’s press credentials. Months later, Mr. Boutrous represented Brian Karem,
             Playboy’s White House Correspondent, bringing similar First Amendment and Due Process
             claims and again prevailing in the district court in forcing the restoration of Mr. Karem’s press
             credentials. Due to his exceptional efforts to help protect and enhance First Amendment
             rights for all Americans, the Hugh M. Hefner Foundation awarded him with the First
             Amendment Award in 2019. He also received the 2020 Freedom of Press Award from the
             Reporters Committee for Freedom of the Press and the Distinguished Leadership Award by
             PEN America in 2019 for his leadership in advancing rights and protecting freedom of
             expression.

             As both a crisis management strategist and a seasoned appellate and media lawyer, Mr.
             Boutrous has extensive experience handling high-profile litigation, media relations and media
             legal issues. He routinely advises clients in planning how to respond, and in responding, to
             crises and other especially significant legal problems that attract the media spotlight.
             According to The National Law Journal, which in 2013 named him one of the “100 Most
             Influential Lawyers in America,” he “is known for his wise, strategic advice to clients in crisis
             and is a media law star.”

             Numerous other profiles of Mr. Boutrous and his practice have appeared in the media.
             Prominent mentions include: “Litigator of the Week: Gibson Dunn’s Theodore Boutrous Jr.
             Scores Another Win for the Fourth Estate,” The American Lawyer (September 6, 2019).
             “Lawyer of the week: Theodore Boutrous Jr, attorney in White House press pass victory,” The
             Times of London (November 29, 2018); “Litigators of the Week: Gibson Dunn’s Two Teds
             Score for the Free Press,” The Am Law Litigation Daily (November 30, 2018); “Ted Boutrous,
             CNN’s Champion, Is Fired Up,” Law.com (November 30, 2018); “Litigator of the Week,” The
             Am Law Litigation Daily (April 27, 2017); “Litigator of the Week,” The Am Law Litigation
             Daily (September 8, 2016); “Practice Group Performs In Spotlight and Under Pressure,” Los
             Angeles Daily Journal (March 2012); “Litigator of the Week,” The Am Law Litigation Daily
             (June 2011); “Lawyer of the Week,” The Times of London (June 2011); “Appellate Lawyer of
             the Week,” National Law Journal (March 2011); “Litigation Department of the Year,” The
             American Lawyer (January 2016); “Litigation Department of the Year,” The American Lawyer
             (January 2012); “Litigation Department of the Year,” The American Lawyer (January 2010);
             and “He’s a Hired Gun of the Highest Caliber,” The Los Angeles Times (June 24, 2007)




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                        5/28/2020
Lawyer Profile                                                        Page 4 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.357 Page 5 of 6


             Mr. Boutrous is a member of the American Law Institute. He is a Fellow of the American
             Academy of Appellate Lawyers. He has been named a California “Litigation Star” in
             Benchmark Litigation, as well as a “National Practice Area Star” and a “Labor & Employment
             Star.” Chambers USA ranks him as a leading lawyer in four different categories, describing
             him as “an absolute star” and clients prizing his skills as “an amazing orator” and his
             “incredible knack of picking the winning argument and his oral advocacy skills are peerless.
             He picks the right point in response to every question without even blinking.” Legal 500 has
             named Mr. Boutrous a “Leading Lawyer” for Supreme Court and Appellate litigation for the
             past three years in a row, calling him a “renowned advocate” and “the preeminent authority
             on punitive damages defenses in the U.S.” BTI Consulting named Mr. Boutrous to its 2019
             BTI Client Service All-Stars List, which recognizes attorneys “who deliver incomparable levels
             of client service excellence.” In 2015, The National Law Journal named Mr. Boutrous to its
             “Trailblazers – Litigation” list, and the San Francisco Recorder named Mr. Boutrous to its
             2015 Groundbreakers list. In 2012, Mr. Boutrous was named an “Attorney of the Year” by
             both the California Lawyer and the San Francisco Recorder. In 2019, the Los Angeles and San
             Francisco Daily Journals named Mr. Boutrous one of the 100 best lawyers in California for the
             fifteenth year in a row. In 2016, the Daily Journal named Mr. Boutrous to its 2016 list of Top
             Labor and Employment Lawyers. In naming him to its list of the 500 Leading Lawyers in
             America, Lawdragon calls him “one of the best media and appellate attorneys in the nation,”
             and the Los Angeles Business Journal describes him as “one of the nation’s most prominent
             appellate attorneys.”

             Mr. Boutrous is a frequent commentator on legal issues. His articles include: “Spare the
             ‘Dreamers’ a Nightmare by According Them Due Process,” Wall Street Journal (May 2, 2017);
             “Why I’ll Defend Anyone Trump Sues for Speaking Freely,” Politico.com (October 31, 2016);
             “Poor Children Need a New Brown v. Board of Education,” Wall Street Journal (August 28,
             2016); “A First Amendment Blind Spot,” Wall Street Journal (May 27, 2014); “California Kids
             Go to Court to Demand a Good Education,” Wall Street Journal (January 28, 2014); “A
             Radical Departure on Press Freedom,” Wall Street Journal (May 23, 2013); “A Killer’s
             Notebook, a Reporter’s Rights,” New York Times (April 9, 2013); “Broadcast ‘Indecency’ on
             Trial,” Wall Street Journal (January 17, 2012).

             Mr. Boutrous is a member of the Advisory Board of the International Women’s Media
             Foundation and its 2015 Leadership Honoree. He serves on the Business Advisory Council
             of ProPublica. He is also a sustaining member of the Product Liability Advisory Council.

             Mr. Boutrous received his law degree, summa cum laude, from the University of San Diego
             School of Law in 1987, where he was Valedictorian and Editor-in-Chief of the San Diego Law
             Review.

             Mr. Boutrous is admitted to practice in California, New York and the District of Columbia.




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                                                     5/28/2020
Lawyer Profile                                                        Page 5 of 5
 Case 3:19-cv-01713-BAS-AHG Document 35-3 Filed 06/05/20 PageID.358 Page 6 of 6


                       EDUCATION



                       University of San Diego - 1987 Juris Doctor

                       Arizona State University - 1984 Bachelor of
                       Science
                       ADMISSIONS



                       California Bar

                       District of Columbia Bar
                       England & Wales - Solicitor - Registered
                       Foreign Lawyer

                       New York Bar




https://www.gibsondunn.com/lawyer/boutrous-jr-theodore-j/                5/28/2020
